DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendment of Nov 22, 2021 has been entered. Claims 105-106, 109, 111, 118 and 124 have been amended. Claims 1-104, 107-108 and 120 are cancelled. Claims 105-106, 109-119 and 121-124 are under consideration in this Office Action.

Withdrawal of Rejections
3.	The following objections and rejection have been withdrawn in view of applicants’ amendments:
	a) The objection to the specification;
	b) The objection to the drawings;
	c) The rejection of claims 109 and 124 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and
	d) The objection of claims 106, 111 and 120-123.


Maintained Grounds of Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 105-117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pretreatment of mice with 1000 spores of C. scindens or C. bifermentans for 7 days prior to challenge with 1000 spores of C. difficile resulting in >80% survival of treated mice (Example 1) does not reasonably provide enablement for methods of suppressing toxin production by C. difficile in a subject which already has a C. difficile infection comprising orally administering a formulation comprising any number (e.g., 1 spore or 1 CFU) of viable C. scindens and C. bifermentans bacteria.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.  
C. difficile bacteria in a subject in need thereof, the method comprising orally administering a formulation comprising any amount of viable C. scindens and any amount of C. bifermentans bacteria for any number of times over any span to time. 
	The scope of "a subject in need thereof" encompasses a subject currently infected with C. difficile.
	The amount of direction or guidance present is insufficient for the scope of the instant claims because the only working example is a mouse model in which mice are pretreated with 1000 spores of C. scindens or C. bifermentans for 7 days prior to challenge with 1000 spores of C. difficile.  There are no examples of treating a subject already infected with C. difficile which are producing toxin.  There are no examples utilizing less than 1000 spores of C. scindens or C. bifermentans administered for less than 7 days. 
	Thus, the quantity of experimentation necessary, even given the relative skill of those in the art, to determine all of the parameters of treatment encompassed by the scope of the instant claims constitutes merely an invitation to experiment without a reasonable expectation of success.

Response to Arguments
5.	Applicant's arguments filed Nov 22, 2021 have been fully considered but they are not persuasive. Applicant argues that the specification teaches a method at paragraph [00340] that comprises pre-treatment of mice with an antibiotic, colonization of the mice with C. difficile and around 20 hours post-infection, when the mice begin to exhibit symptoms, the mice were then administered C. bifermentans. Treatment of mice in this .
However, Applicants failed to point to any enablement of suppressing toxin production by C. difficile bacteria.  Applicant did not enablement the claimed method.  Applicant pointed to enablement of a pretreatment method.  Applicant did not point to a suppression of toxin method where there was no pre-treatment. Applicant did not point to a method where a mouse was orally administering a formulation comprising any amount of viable C. scindens and any amount of C. bifermentans bacteria. The instant claims do not require pretreatment with antibiotic. Therefore, applicants response is insufficient to overcome the rejection; thus the rejection is maintained. 


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 118, and 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10, 11, and 20 of U.S. Patent No. 10,898,527. 
C. scindens and C. bifermentans bacteria formulated for intestinal (enteric) via oral administration.
8.	Claims 118, and 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 10, 11, and 21 of U.S. Patent No. 10,265,349. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because at least one embodiment of both sets of claims is the same, i.e., a composition comprising viable C. scindens and C. bifermentans bacteria formulated for intestinal (enteric) via oral administration.
9.	Claims 105, and 109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,391,131.
	Although the claims at issue are not identical, they are not patentably distinct from each other because at least one embodiment of both sets of claims is the same, i.e., a method of administration a composition comprising viable C. scindens and C. bifermentans bacteria formulated for intestinal (enteric) administration.


Response to Arguments
10.	Applicant's arguments filed Nov 22, 2021 have been fully considered but they are not persuasive. Applicants assert that the dried language in the amended claims overcomes the nonstatutory double patenting rejection as being unpatentable of U.S. C. scindens and C. bifermentans bacteria in US Patent No. 10,898,527, 10,265,349 and 10,391,131 does not exclude the bacterium from being dried. The instant claims and the claims of US. Patent No. 10,898,527, 10,265,349 and 10,391,131 still encompass the same claim scope. Finally, each of the specifications for U.S. Patent No. 10,898,527, 10,265,349 and 10,391,131 all recite dried viable formulations. Therefore, applicants’ arguments are not found persuasive and the rejection is maintained.


New Grounds of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.  Claims 118-119 and 121-123 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 118-119 and 121-123  are determined to be directed to natural products. The rationale for this determination is explained below.
Claims 118-119 and 121-123 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 118-119 and 121-123 are determined to be directed to a natural product and do not recite something “significantly different” than the natural product. Natural products are “judicial exemptions”. The rationale for this determination is explained below: 
Claims 118-119 and 121-123 are drawn to a pharmaceutical composition comprising viable C. scindens and C. bifermentans bacteria, wherein the bacteria are C. scindens and C. bifermentans bacteria are in spore form or in dried viable form.
C. scindens is a naturally occurring human gut microbe while C. bifermentans is found in sewage, soil, and occasionally the intestinal flora of humans. Therefore, viable C. scindens and C. bifermentans bacteria are not “markedly different” in structure than naturally occurring viable C. scindens and C. bifermentans bacteria. Thus, all of the ingredients are therefore not markedly different from their counterparts found in nature. 
These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring viable C. scindens and C. bifermentans bacteria together as a composition; the composition does not change the structure of the naturally occurring viable C. scindens and C. bifermentans bacteria.
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims varying amounts of proteins, carbohydrates fats or the inclusion of additional ingredients are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself as evidenced by the prior art recited within the rejections.
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 101
12.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.     Claim 124 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of predicting recurrence of C. difficile infection in a subject, without significantly more. The claim(s) recite(s) a process. This judicial exception is not integrated into a practical application because the claimed invention is directed to a judicial exception (i.e., a process, machine manufacture or composition of matter) . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because do not add significantly more to the judicial exception.
      Question #1:  Is the claim to a process, Machine, Manufacture or Composition of Matter?  The claims are drawn to Amethod of predicting recurrence of C. difficile infection in a subject, the method comprising: (a) determining the relative abundance of all operational taxonomic units (OTUs) in a sample of the subject’s stool that are > 90% identical to a reference sequence of C. scindens comprising SEQ ID NO: 31; (b) determining the relative abundance of all operational taxonomic units (OTUs) in a sample of the subject’s stool that are > 90% identical to a reference sequence of C. hylemonae comprising SEQ ID NO: 32; and (c) summing the relative abundances determined in steps (a) and (b), wherein a sum of relative abundance less than or equal to 1% indicates an increased risk of C difficile recurrence relative to a subject in which the sum of relative abundance is greater than 1%.
  Thus, the answer to question #1 from the PEG analysis is “Yes”, the rejected claims are directed to a process, which is a statutory category of invention.

The rejected claims do not positively specifically recite a step correlating the level of relative abundance of all OUT in a sample with the presence of any disease or infection. However, in order to be a method, there must be some step where the actual diagnosis or monitoring is performed. The claims thus recite a judicial exception. The only portion of the claims that could be considered more than the judicial exception is the steps of determining the abundance of all OTUs. However, measurement of numerous OTUs has been performed in the prior art. Therefore, these steps cannot be considered to add significantly more to the judicial exception.  Thus, the only portions of 

Question #2A-Prong I:  Does the claim recite an abstract idea, law of nature, or natural phenomenon?  In the instant case, the rejected claims recite a mental step (assessing presence of OTUs in the stool sample and then mental step of summing the relative abundances as an indication of risk of C .difficile recurrence.
The claim is then analyzed to determine whether it is directed to any judicial exception. The claims do not recites diagnosing the subject with any disease when abundance levels have been detected.  There is no correlation or relationship between the presence of OUT that are identical to reference sequence SEQ ID NO 31 OR 32.  This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo Collaborative Svcs. v. Prometheus Labs., 566 U.S. __, 132 S. Ct. 1289, 1297 (2012). 
    As such, each of the rejected claims recite a mental process that is reasonably considered in this case to be a mental process.  Thus, the answer to Question #2A-Prong I is “Yes” because each of the claims recites a judicial exception (i.e. a mental step and/or a natural correlation).  
Question #2A-Prong II:  Does the claim recite additional elements that integrate the judicial exception into a practical application?  None of the rejected claims appear to recite an additional element or elements that integrate the judicial exception (i.e. the mental step recited as the last step of the claims) into a practical application of the mental step.  For example, the prior steps recited in each of the rejected claims appear to be nothing more than data gathering activity that is used to provide a basis for the mental process recited in the final step of each claim.  There are no additional steps recited in any of the rejected claims that integrate the mental process recited in the final step of the claims to a practical application of the judicial exception.  Additionally, the claimed steps could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755 (Fed. Cir. 2014) or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). Thus, the claim is directed to at least one exception (Step 2A: YES), which may be termed a law of nature, an abstract idea, or both. Note that although the claim recites several nature-based product limitations (e.g., the biological sample and reference sequences), the claim as a whole is focused on a process determining the abundance levels, and is not focused on the products per se. Thus, there is no need to perform the markedly different characteristics analysis on the recited nature-based product limitations. Therefore, the answer to Question 2A-Prong II is “No”.
    Question #2B:  Does the claim recite additional elements that amount to significantly more than the judicial exception?  Each of the rejected claims recites data-gathering steps that are well-understood, routine and conventional in the art as well as the judicial exception. Besides the law of nature, the claim does not recite additional steps. No other additional elements are recited in the rejected claims.  Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics. Further, the step is recited at a high level of generality such that it amounts to insignificant activity, e.g., a mere data gathering step necessary to use the correlation. Determining abundance levels in the sample merely instructs a scientist to use any detection technique with any generic antibody or other determination technique. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of determining the presence of a protein. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)). With regard to the data-gathering steps of utilizing sensitive ELISA techniques to determine recurrent C difficile infection in a sample, reference of Allegretti et al., (Aliment Pharmacol Ther. 2016 June ; 43(11): 1142–1153) disclose microbiome 
  Thus, the answer to Question #2B is “No” because none of the rejected claims recite any additional element or elements that make the claim as a whole read on something that is significantly more than the judicial element recited in the claim.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not invoke any of the considerations that courts have identified as providing significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is not eligible. Given the analysis provided above, it is apparent that each of the rejected claims encompasses embodiments that are not directed to statutory subject matter.  Therefore, claims 29, 31, 37-40, 42-56 and 58-63 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claims 105-106, 109-119, 121-123 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatila et al., (WO 2017079450 published May 2017; priority to Nov 2015) as evidenced by Collins et al., (Microbiol Spectr. 2017 September ; 5(5): pages 1-25).
	The claims are drawn to a method of suppressing toxin production by C. difficile bacteria in a subject in need thereof, the method comprising orally administering a formulation comprising viable C. scindens and C. bifermentans bacteria, wherein one or both of the C. scindens and C. bifermentans bacteria are in spore form or in dried viable form and the pharmaceutical composition.

Chatila et al., disclose viable, culturable, anaerobic gut bacterial strain(s) that alter the gut luminal environment to reduce the deleterious activities of dysbiotic species that contribute to development of pathogenic allergic T cell responses to food antigens is Bacteroides thetaiotaomicron, Bacteroides fragilis or another Bacteroides spp. An examples includes alterations of the gut environment from Bacteroides species that reduces the biomass of dysbiotic species in the Enterobacteriaceae or Desulfonovibriaceae and/or prevent full expression of dysbiotic biochemical or microbiologic activities expressed by these species [para 15].  The beneficial species Clostridium scindens, Clostridium bifermentans, or another non-pathogenic commensal strain [para. 16].  
The composition comprises Clostridium ramosum, C. scindens, C. hiranonsis, C. bifermentans, C. Upturn, and C. sardiniensis [para. 39]. The consortium does not comprise bacteria of the Genera and familes of Bilophila, Enterobacter, Escherichia, Klebsiella, Proteus, Alistipes, Blautia, Desulfovibrio, or Parasutterella [para. 32-35].
Formulations comprise mixtures of spores from sporulating species [para 398]; i.e. the use of spores for organisms that sporulate [para. 119].  Chatlia et al., disclose dried preservation removes water from the culture by evaporation (in the case of spray drying or 'cool drying') or by sublimation (e.g., for freeze drying, spray freeze drying). Removal of water improves long-term bacterial composition storage stability at temperatures elevated above cryogenic [para. 326].   Understanding how the bacterial compositions react to the pH of the GI or genitourinary tracts also assists in formulation, so that the number of microbes in a dosage form can be increased if beneficial and/or so that the composition can be administered in an enteric-coated capsule or tablet or with a buffering or protective composition [para 275]. The pharmaceutically acceptable carrier comprises an enteric coating composition that encapsulates the minimal microbial consortium [para. 17].  
The composition comprises one or more types of microbe capable of producing propionate and/or succinate in a mammalian subject, further comprising a prebiotic or substrate appropriate for propionate and/or succinate biosynthesis [para. 232]. Bile Acid Transformation: Primary bile acids (e.g., cholic and chenodeoxycholic acids in humans) are generated in the liver of mammals, including humans, mainly by conjugation with Ruminococcus [para 244]. Additionally, short chain fatty acids can have immunomodulatory (i.e., immunosuppressive) effects and therefore their production (i.e., biosynthesis or conversion by fermentation) is advantageous for the prevention, control, mitigation, and treatment of autoimmune and/or inflammatory disorders. Short-chain fatty acids (SCFA) are produced by some bacteria as a byproduct of xylose fermentation. SCFA are one of the most abundant metabolites produced by the gut microbiome, particularly the family Clostridiaceae, including members of the genus Ruminococcus, or Blautia [para 350]. 
	The compositions comprising a microbial consortium as described herein offer a protective or therapeutic effect against dysbiosis or against infection by one or more GI pathogens of interest. In one embodiment, a microbial consortium as described herein reduces the biomass of one or more dysbiotic or pathogenic bacterial strains [para 260].  Prior to administration of the bacterial composition, the patient may have a pretreatment protocol to prepare the gastrointestinal tract to receive the bacterial composition. In certain embodiments, the pretreatment protocol is advisable, such as when a patient has an acute infection with a highly resilient pathogen. In other embodiments, the pretreatment protocol is entirely optional, such as when the pathogen causing the in vivo. Chatila et al., disclose treatment of C dfficile infection with oral formulation [para 389]. Chatila et al., disclose the pathogen of interest is at least one pathogen chosen from Clostridium difficile [0266]. Methods for testing the efficacy of the compositions comprising a microbial composition to reduce the number, biomass, or activity of one or more dysbiotic or pathogenic organisms are discussed in the following. While certain of the methods are described in the following in terms of assaying reduced number, biomass or activity of C. difficile, one of skill in the art can readily adapt the methods to measure the number, biomass or activity of one or more further microbial strains [para 265-66]. 
	It is noted that Collins et al., evidences that suppression of C. difficile by two species in the Firmicutes phylum (Blautia producta and Clostridium bifermentans) allowed re-emergence of Bacteroides species which were being suppressed by C. difficile. Thus Collins et al., teach C bifermentans suppresses toxin production by C. difficile; while Chatila et al., disclose a method of treat C difficile infection comprising orally administering a formulation comprising viable C. scindens and C. bifermentans bacteria, wherein one or both of the C. scindens and C. bifermentans bacteria are in spore form or in dried viable form and the pharmaceutical composition. 

Conclusion
15.	No claims allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645